      1:18-cv-01446-MMM-JEH # 22              Page 1 of 17                                           E-FILED
                                                                        Tuesday, 26 March, 2019 09:44:54 PM
                                                                               Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS


 NATHAN SIGLER, individually and on
 behalf of all others similarly situated,

                              Plaintiff,
                                                       No.1:18-cv-01446-MMM-JEH
            v.

 GEICO CASUALTY CO., and GEICO                         JURY TRIAL DEMANDED
 CORPORATION,

                              Defendants.



     PLAINTIFF’S RESPONSE AND OPPOSITION TO DEFENDANTS’ MOTION
       TO DISMISS PLAINTIFF’S AMENDED CLASS ACTION COMPLAINT

       Plaintiff Nathan Sigler respectfully submits this Response and Opposition to Defendants

GEICO Casualty Co. (“GEICO Casualty”) and GEICO Corporation’s (collectively, “GEICO”)

Motion to Dismiss Plaintiffs’ Amended Class Action Complaint.

                                        INTRODUCTION

       GEICO has systematically underpaid its Illinois insureds, like Plaintiff Sigler, who have

suffered the total loss of their vehicles. (Am. Compl. ¶¶ 1-2, 41-44.) In its policies, GEICO

promises to pay “Actual Cash Value” in the event of a total loss. (Id. ¶¶ 3, 31-33, 40.) GEICO

defines Actual Cash Value in its policies as “the replacement cost of the auto or property less

depreciation or betterment.” (Id. ¶¶ 3, 32-34.) GEICO, however, does not pay the total

replacement costs before deducting for depreciation.

       In Illinois, the replacement cost of an automobile includes sales tax, title transfer fees,

and tag transfer fees. (Id. ¶¶ 4, 37-40.) Significantly, in its Motion to Dismiss, GEICO does not

dispute that those taxes and fees are included within the meaning of “replacement cost.” But


                                                  1
       1:18-cv-01446-MMM-JEH # 22              Page 2 of 17



GEICO has a policy of not including tax and fees in the total loss settlement payment that it

provides its insureds, and it did not include such tax and fees in the payment it made to Plaintiff

after he suffered the total loss of his Dodge RAM. (Id. ¶¶ 41-43, 50-52.)    By failing to pay

Plaintiff Sigler the cost of sales tax and transfer fees, GEICO failed to pay him the full

replacement cost of his automobile, and thus breached the express terms of its Policy contract

with Plaintiff Sigler. (Id. ¶¶ 65-82.)

       GEICO seeks to evade liability for its wrongful conduct by attempting to shield itself

with Ill. Admin. Code tit. 50 § 919.80(c)(3)(A), which requires automobile insurers to include

sales tax and transfer fees in the payment of replacement cost, but allows insurers to defer the

payment of such tax and fees until after the insured purchases a replacement vehicle. GEICO

argues that it would have paid Plaintiff Sigler sales tax and transfer fees if he had submitted

proof, within a limited window of time, that he purchased a replacement vehicle.

       The fatal flaw in GEICO’s argument, however, is that the Policy it drafted and entered

into with Plaintiff Sigler (and the other Class members) did not require Plaintiff Sigler to

purchase a replacement vehicle before he received full replacement costs. While GEICO could,

theoretically, have drafted a Policy that allowed it to defer the payment of tax and fees until after

Plaintiff Sigler provided proof that he purchased or leased a replacement vehicle and to base its

payment of sales tax and fees on the value of the replacement vehicle (rather than the total-loss

vehicle), it did not do so. Rather, GEICO contracted with Plaintiff Siegler (and the other Class

members) to pay him the replacement cost of his vehicle, which, as the Complaint alleges,

necessarily includes sales tax, title transfer fees, and tag transfer fees. Because GEICO did not

pay Plaintiff Sigler the full replacement cost of his vehicle, an alleged fact that GEICO does not

dispute, GEICO breached its Policy contract.



                                                  2
       1:18-cv-01446-MMM-JEH # 22              Page 3 of 17



       GEICO Corporation also attempts to evade liability by contending that it was not a party

to the Policy entered into between Plaintiff Sigler and GEICO Casualty. GEICO Corporation,

however, cannot so easily escape liability. As alleged in the Complaint, GEICO Corporation

drafted the Policy, induced Plaintiff Sigler to enter into the Policy, and devised the practice of

not paying full replacement costs in total loss situations like this one—a direct derogation of

Defendants’ contractual obligations. (Am. Compl. ¶¶ 15, 21-22, 27.) There is a unity of interest

and ownership between GEICO Corporation and GEICO Casualty, such that GEICO Casualty is

no more than GEICO Corporation’s alter ego.

                                      LEGAL STANDARD

       “A complaint will survive a 12(b)(6) motion if, after the court disregards any portions

that are ‘no more than conclusions,’ it ‘contain[s] sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” W. Bend Mut. Ins. Co. v. Schumacher, 844

F.3d 670, 675 (7th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)).

                                           ARGUMENT

I.     PLAINTIFF HAS ADEQUATELY PLEADED BREACH OF CONTRACT

       Plaintiff has alleged a breach of contract, not a violation of Ill. Admin. Code tit. 50, §

919.80(3)(A), as GEICO suggests. Plaintiff’s breach of contract claim requires nothing more

than for the court to interpret GEICO’s policy language and determine whether GEICO fulfilled

its contractual obligations to Plaintiff Sigler. The claim does not implicate any issue within the

exclusive jurisdiction of a regulatory agency, and thus the doctrine of primary jurisdiction is

inapplicable. Finally, GEICO cannot escape Plaintiff’s claim by arguing that it satisfied Illinois’

minimum legal requirements with respect to the payment of tax and transfer fees. The issue




                                                  3
       1:18-cv-01446-MMM-JEH # 22               Page 4 of 17



raised in this case is not whether GEICO satisfies Illinois’ minimum requirements, but rather

whether GEICO breached its Policy’s promise to pay the “replacement cost” of its vehicles.

       A.      Plaintiff Is Not Seeking to Enforce Ill. Admin. Code tit. 50, § 919.80(3)(A).

       Contrary to Defendants’ argument (Defs.’ Mem. at 6), Plaintiff is not seeking to enforce

Ill. Admin. Code tit. 50, § 919.80(3)(A). Instead, Plaintiff’s breach of contract claim is based on

the express language of his Policy with GEICO.

       GEICO’s Policy promised to pay Plaintiff the cost of replacement for his vehicle. (Am.

Compl. ¶¶ 3, 31-34.) It is undisputed that, in Illinois, the cost of a replacement vehicle

necessarily includes sales tax, title transfer fees, and tag transfer fees. (Id. ¶¶ 37-39.) And it is

undisputed that GEICO did not pay Plaintiff these necessary replacement costs—the cost of sales

tax, title transfer fees, and tag transfer fees—when it paid Plaintiff under the Policy. (Id. ¶¶ 41-

43, 50-52.) Thus, GEICO broke its Policy promise to pay Plaintiff the cost of replacement for

his vehicle. GEICO’s breach of an express promise made in its Policy is what provides Plaintiff

his cause of action here.

       Moreover, and contrary to GEICO’s contention, Plaintiff neither relies on Ill. Admin.

Code tit. 50, § 919.80(3)(A) nor even cites to Ill. Admin. Code tit. 50, § 919.80(3)(A) in his

Amended Complaint. GEICO’s assertion that there is no statutory private cause of action in Ill.

Admin. Code tit. 50, § 919.80(3)(A) (Defs.’ Mem. at 6) is thus irrelevant.1 Plaintiff’s claim is

based on GEICO’s Policy language.



1
 Defendants’ citation to Weis v. State Farm Mut. Auto. Ins. Co., 776 N.E.2d 309 (Ill. App. Ct.
2002), is likewise irrelevant. In that case, the plaintiff brought a claim for a violation of Ill.
Admin. Code tit. 50 § 919.80(c)(1)(A), which requires insurers to meet certain requirements in
determining the base value of a vehicle. The court dismissed the claim because there was no
private right of action under Ill. Admin. Code tit. 50 § 919.80(c)(1)(A). 776 N.E.2d at 311-12.
Notably, however, the court considered the plaintiff’s separate breach of contract claim and
dismissed it on completely separate grounds not at issue here. Id. at 312.
                                                   4
       1:18-cv-01446-MMM-JEH # 22              Page 5 of 17



       B.      The Doctrine of Primary Jurisdiction Does Not Apply.

       GEICO’s invocation of the primary jurisdiction doctrine is also incorrect. (Defs.’ Mem.

at 7.) The primary jurisdiction doctrine applies “when, in a suit involving a regulated firm but

not brought under the regulatory statute itself, an issue arises that is within the exclusive original

jurisdiction of the regulatory agency to resolve. . . .” Arsberry v. Illinois, 244 F.3d 558, 563 (7th

Cir. 2001); see also Illinois Bell Tel. Co. v. Glob. NAPs Illinois, Inc., 551 F.3d 587, 594 (7th Cir.

2008) (doctrine of primary jurisdiction applies “whenever enforcement of the claim requires the

resolution of issues which, under a regulatory scheme, have been placed within the special

competence of an administrative body . . . .”). This case does not raise an issue within the

exclusive original jurisdiction of any regulatory agency to resolve, and GEICO has not attempted

to identify such an issue. Rather, this case requires nothing more than a straightforward

determination of what GEICO promised to Plaintiff and the other Class members through its

Policy contracts. This is a pure question of law, incontrovertibly within the province and

expertise of the Court. See Am. States Ins. Co. v. Koloms, 687 N.E.2d 72, 75 (Ill. 1997) (policy

interpretation is a pure question of law); Twenhafel v. State Auto Prop. & Cas. Ins. Co., 581 F.3d

625, 628 (7th Cir. 2009) (“Under Illinois law, the interpretation of an insurance policy is a

question of law” properly decided by a court).

       The primary jurisdiction doctrine has also been interpreted as allowing a “federal court to

refer a matter extending beyond the ‘conventional experiences of judges' or ‘falling within the

realm of administrative discretion’ to an administrative agency with more specialized experience,

expertise, and insight.” Arsberry, 244 F.3d 558, 563 (7th Cir. 2001). In such instances, the court

is merely seeking the agency’s advice. Id. at 564. This case, however, simply does not require a

complicated factual inquiry outside the Court’s expertise. Again, this case requires nothing more



                                                  5
       1:18-cv-01446-MMM-JEH # 22              Page 6 of 17



than a straightforward, and rather uncomplex, determination of the meaning of the language in

GEICO’s Policy, which is a matter of law for this court to decide. See Am. States Ins. Co., 687

N.E.2d at 75 (policy interpretation is a pure question of law). This is not a case involving

complicated inquiries, for which the Court would require a regulatory agency’s assistance or

expertise. See Keeling v. Esurance Ins. Co., 2012 WL 699580, at *5 (S.D. Ill. Mar. 1, 2012)

(declining to invoke primary jurisdiction doctrine where the court was “confronted with a more

familiar issue-namely, whether defendant's conduct was deceptive and fraudulent in violation of

several statutes.”); City of Chicago v. Purdue Pharma L.P., 2015 WL 2208423 *4 (N.D. Ill. May

8, 2015) (declining to invoke doctrine in case concerning prescription of opioids to treat chronic,

non-cancer pain because the issue was “not a technical area in which the FDA has greater

technical expertise than the courts—as every day courts decide whether conduct is misleading.”)

(citations omitted).

       Indeed, pure questions of law, like the Policy interpretation required here, should not be

referred to an agency under the primary jurisdiction doctrine. See Baltimore & Ohio Chicago

Terminal Railroad Co. v. Wisconsin Central Ltd., 154 F.3d 404, 411 (7th Cir. 1998) (“Neither of

the parties suggests that the Chevron doctrine extends the doctrine of primary jurisdiction to pure

issues of law, even if the law in question is the organic statute of the regulatory agency. . . .”). In

fact, given the expertise of courts over questions of law concerning policy interpretation and

coverage issues, even where a case involving a question of insurance coverage overlaps with a

concurrent case pending before a regulatory body, the court should not invoke the primary

jurisdiction doctrine. Westport Ins. Corp. v. Atl. Painting Co., 2007 WL 1302972 *2 (N.D. Ill.

May 3, 2007) (“[W]here a coverage dispute connected with a workers’ compensation claim is

pending in both the Commission and the circuit courts, the circuit court has paramount



                                                   6
       1:18-cv-01446-MMM-JEH # 22              Page 7 of 17



jurisdiction over the coverage issue.”) (citing Employers Mutual Cos. v. Skilling, 644 N.E.2d

1163 (Ill. 1994)). The doctrine of primary jurisdiction has no place in this case.

       C.      GEICO’s Policy Language Does Not Condition Payment of Mandatory
               Replacement Taxes and Fees on Proof of Purchase or Lease of a
               Replacement Vehicle.

       GEICO further argues that Plaintiff failed to state a claim for breach of contract because

Ill. Admin. Code tit. 50 § 919.80(c)(3)(A) allows insurers to defer paying sales tax and title/tag

transfer fees until after insureds have proven that they purchased or leased a replacement vehicle.

(Defs.’ Mem. at 4-5.) GEICO argues that its Policy incorporates Section 919.80(c)(3)(A), and

thus, that even though Plaintiff has adequately alleged that GEICO failed to pay sales tax and

title/tag transfer, Plaintiff has not alleged a breach of contract because Plaintiff has not alleged

that he proved to GEICO that he purchased or leased a replacement vehicle. GEICO’s argument

is unavailing because it fails to distinguish between the minimum regulatory standards (set forth

in Section 919.80(c)(3)(A)) and the express promise that GEICO made in its Policy.

       In its Policy, GEICO promised Plaintiff that it would pay replacement cost in the event of

a total loss to his insured vehicle. (Am. Compl. ¶¶ 31-35.) GEICO does not dispute that the

replacement cost includes sales tax and title/tag transfer fees. Plaintiff’s Policy did not state that

Plaintiff would only get reimbursed for tax and fees once he proved that he purchased or leased a

replacement vehicle. GEICO did not make that condition a part of the contract

       Section 919.80(c)(3)(A), which requires payment of sales tax and transfer fees, permits

such taxes and fees to be paid either (a) directly, or (b) on proof of vehicle replacement. By

requiring the payment of sales tax and transfer fees, but allowing such tax and fees to be paid on

proof of vehicle replacement, Section 919.80(c)(3)(A) establishes a minimum standard for

paying taxes and fees. In fact, Part 919 explicitly asserts that it is setting minimum standards:



                                                   7
       1:18-cv-01446-MMM-JEH # 22              Page 8 of 17



“The purpose of this Part is to set forth minimum standards for the investigation and disposition

of claims arising under contracts and certificates issued to residents of Illinois.” Ill. Admin.

Code. Tit. 50 § 919.20 (Scope and Purpose) (emphasis added).2

       But Section 919.80(c)(3)(A) does not mandate that insurers only pay the cost of tax and

fees upon proof of vehicle replacement, and GEICO does not so contend. Rather, Section

919.80(c)(3)(A) explicitly allows insurers to satisfy the requirement of paying sales tax and

transfer fees directly, without conditioning such payment on proof of vehicle replacement. Here,

Plaintiff has alleged that GEICO promised to pay replacement costs, including sales tax and

transfer fees, without requiring proof of vehicle replacement. (Am. Compl. ¶ 35.) GEICO is

bound by what it expressly promised, and not by the bare minimum requirements set forth in

Section 919.80(c)(3)(A). See, e.g., Head v. Chicago Sch. Reform Bd. of Trustees, 225 F.3d 794,

805 (7th Cir. 2000) (defendant breached employment contract even though it complied with

statutory requirements because “Head's contract grants him greater rights than the Illinois School

Code appears to grant him.”); Farm Bureau Mut. Ins. Co., Inc. v. Alamo Rent A Car, Inc., 744

N.E.2d 300, 305 (Ill. App. 1st Dist. 2000) (holding insurance statute requiring primary auto




2
  The fact that Section 919.80(c)(3)(A) sets only minimum standards is seen not only in the
timing element of one of the options set forth – i.e., allowing payment of sales tax only after
incurred – but also in the amount of sales tax owed. In other words, insurers are permitted to
promise in the Policy to promise to pay sales tax in an amount based on the replacement vehicle
(up to and not to exceed the value of the total-loss vehicle) without running afoul of the law. In
that scenario – where an insurer promises to pay only the amount incurred in actual replacement
– if an insured’s total-loss vehicle is valued at $20,000, but she replaces it with a vehicle worth
$10,000, the insurer is permitted to promise to pay sales tax based on $10,000 (and not $20,000)
without running afoul of the law. The other option explicitly mentioned in Section
919.80(c)(3)(A), of course, is to pay sales tax irrespective of and prior to replacement, if any,
which is precisely what GEICO promises. The fact that GEICO could have promised less than it
did without running afoul of statutory requirements is irrelevant – GEICO is bound by what it
did promise, not what it arguably could have. GEICO promised more than the minimum
requirements set forth in the statute, and it is bound by its promise.
                                                  8
       1:18-cv-01446-MMM-JEH # 22              Page 9 of 17



rental coverage was a minimum requirement: “[W]e cannot ignore the laws and public policy of

the State, which permit freedom of contracting between competent parties . . .. Because the

parties may properly contract as to which insurer is responsible for primary coverage as long as

statutory minimum requirements are met, we hold that, as a matter of law, the rental agreement

between Alamo and Fletcher was valid and enforceable.”); Ervin v. Travelers Pers. Ins. Co., 317

F. Supp. 3d 1014, 1018 (N.D. Ill. 2018) (holding that Illinois insurance law a minimum threshold

for what fire-insurance policies must cover, and that “Insurers are free to provide broader

coverage than [Illinois law] requires; what they may not do is provide less coverage.”) (citations

omitted).

       Hertz Corp. v. Garrott, 606 N.E.2d 219 (Ill. App. Ct. 1992) is instructive. Garrott

concerned an Illinois statute requiring car rental agencies to include liability protection of

$50,000 in the aggregate. Id. at 221. By contract, Hertz agreed to provide liability protection

significantly in excess of the statutory requirements. Id. at 222. Due to the renter’s misconduct,

Hertz argued that its liability obligations were limited to the statutory requirement, and not the

contractually agreed-upon amount. Id. The court disagreed, holding that:

       Nevertheless, we find that the statute merely prescribes the minimum amounts
       needed by a rental agency to conduct business in the State. The statute in no way
       defines the scope of the obligation that may be assumed by the rental agency by
       separate agreement. If Hertz wanted to provide liability protection at a level that
       would merely satisfy the minimum requirement under the statute, it was free to
       have done so in the contract. It did not choose to do so, however.

Id. at 224 (emphasis added).

       The same is true here. Section 919.80(c)(3)(A) sets forth minimum requirements for the

payment of sales tax and transfer fees. Like Hertz, in the Garrott case (above), if GEICO had

wanted to provide coverage “that would merely satisfy the minimum requirement under the

statute, it was free to have done so in the contract.” Id. at 224. Also like Hertz, GEICO chose

                                                  9
      1:18-cv-01446-MMM-JEH # 22              Page 10 of 17



not to do. Rather than draft the Policy such that the payment of sales tax and fees was

conditioned on proof of vehicle purchase, GEICO contractually agreed to pay tag/title transfer

fees and sales tax based on the value of the total loss vehicle, irrespective of replacement.

GEICO is bound by the terms of its contract, not by a lesser obligation imposed by statute.

       GEICO’s argument that Section 919.80(c)(3)(A) is incorporated by law into the statute is

thus irrelevant. Even if the Section 919.80(c)(3)(A) was incorporated (which it is not), it merely

defines a minimum standard. It is not inconsistent with GEICO’s contractual promise to directly

pay replacement cost without proof of vehicle replacement, and thus does not affect GEICO’s

contractual promise.

         Bastian v. United Servs. Auto. Ass’n, 137 F. Supp. 3d 1272 (M.D. Fla. 2015) is

instructive on this point, and is on all fours with this case. Bastian involved Florida law, which

like Illinois law: 1) requires payment of sales tax and 2) allows insurers to condition payment on

replacement of the total-loss vehicles. Fla. Stat. § 626.9743. In Bastian, the defendant insurer,

like GEICO here, defined “actual cash value” as the cost to replace the total-loss vehicle, and

contained no policy language conditioning payment on replacement. Id. at 1276 (defining ACV)

and 1282 (“USAA has not elected the option [to condition payment of sales tax on

replacement]…At best, the Policy says nothing on the topic, which the Court should construe in

favor of the insured.”). Further, the insurance policy at issue in Bastian included a clause stating

that the policy conformed to applicable statutes,3 which the insurer, like GEICO here, argued



3
  Although GEICO cites to its conforming clause as evidence that the Policy promises to pay
sales tax and transfer fees only if incurred (Defs.’ Mem. at 4-5), the Policy states that the
conforming clause GEICO cites applies only when the terms of the policy “are in conflict with
the statutes of Illinois.” Here, there is no conflict between GEICO’s Policy and Section
919.80(c)(3)(A), which expressly permit the very that GEICO promises—payment of sales tax
and transfer fees based on the value of the total-loss vehicle, irrespective of replacement. Thus,
the conforming clause is irrelevant—there is no conflict triggering reformation or amendment of
                                                 10
      1:18-cv-01446-MMM-JEH # 22               Page 11 of 17



allowed it to pay sales tax only after it was incurred by insureds. Id. at 1280 (“USAA now

argues that the Policy should be read with section 626.9743(9) as an essential component of the

Policy…USAA contends that Florida courts will incorporate statutory provisions…where the

policy is otherwise silent so that USAA may pay only incurred sales tax.”).

       In Bastian, the court rejected the insurer’s argument, stating that it read the relevant

statutory provision “to allow, but not require, insurers to choose in their policies to pay sales tax

as incurred.” Id. at 1283. The Bastian court further stated that it “sees nowhere in the Policy

where USAA could be said to have chosen this option.” Id. Thus, the court rightly recognized

that an insurer is bound by its chosen policy language and could not escape liability by appealing

to a statute setting forth minimum requirements for the payment of sales tax.

       Similarly, in Roth v. Geico Gen. Ins. Co., 2018 WL 3412852 (S.D. Fla. June 14, 2018).

GEICO argued that Fla. Stat. § 626.9743 trumped its policy language and allowed it to pay sales

tax in the amount incurred.4 The court disagreed, granting summary judgment to the plaintiff

and a certified class of Florida plaintiffs: “GEICO’s reliance on Fla. Stat § 626.9743(9) is

unavailing, as that statute cannot limit coverage to less than what is provided for in the Policy.”

Id. at *4, n. 5 (emphasis added).

       Here, Plaintiff has alleged that GEICO contractually promises to pay replacement costs

(including sales tax and title/tag transfer fees) and that the Policy does not condition GEICO’s

payment of those costs on insureds replacing their vehicles and incurring the costs. (Am. Compl.

¶¶ 3-5, 31-35, 65-82.) Because GEICO did not pay Plaintiff (and the other Class members) his


the policy promise. Medina v. Public Storage, Inc., 2014 WL 1715517, at *31 (N.D. Ill. Apr. 30,
2014) (finding a conformity clause irrelevant because “[a] predicate for operation of the
conformity clause is a ‘conflict’ with state law.”).
4
  Notably, in its Florida policies, GEICO defines Actual Cash Value as it does in its Policy here,
i.e. as the costs of replacement less depreciation. Id. at *3-4.

                                                  11
       1:18-cv-01446-MMM-JEH # 22                Page 12 of 17



 total replacement costs in this total loss situation, it breached its contract with Plaintiff (and the

 other Class members).

II.      PLAINTIFF HAS STATED A CLAIM AGAINST GEICO CORPORATION

         GEICO Corporation, not GEICO Casualty, advertised and offered automobile insurance

 to Plaintiff Sigler. (Am. Compl. ¶ 21.) After he applied through GEICO Corporation, GEICO

 Corporation made the determination, based on several factors, including his credit score, to write

 him a policy through its GEICO Casualty subsidiary. (Id. ¶¶ 21-22.) Plaintiff Sigler had no role

 in determining which GEICO entity that would be listed on his policy. (Id. ¶ 22.) GEICO

 Corporation drafts the policies, implements the underwriting, sets the premium rate, and

 determines the claims handling processes for GEICO Casualty. (Id. ¶ 15.) GEICO Corporation

 made the decision not to pay Plaintiff Sigler the full replacement value of his vehicle. (Id. ¶ 27.)

         On a motion to dismiss, allegations of alter ego liability are evaluated pursuant to the

 Rule 8 plausibility standard. UIRC-GSA Holdings Inc. v. William Blair & Co., 289 F. Supp. 3d

 852, 859 (N.D. Ill. 2018). An “alter ego relationship is a question of fact to be determined by the

 circumstances of each case.” Koch Ref. v. Farmers Union Cent. Exch., Inc., 831 F.2d 1339,

 1345 (7th Cir. 1987). If a complaint “fairly alleges an entity exists as the alter ego of another

 and provides factual manifestations suggesting the existence that the two operate as a single

 entity, a motion to dismiss will be denied.” Flentye v. Kathrein, 485 F. Supp. 2d 903, 913 (2007)

 (quoting Keller Sys., Inc. v. Transport Int’l Pool, Inc., 172 F. Supp. 2d 992, 1001 (N.D. Ill

 2001)).5



 5
  A court “may apply alter ego liability to contractual claims.” UIRC-GSA Holdings, 289 F.
 Supp. 3d at 858-59. GEICO argues that “courts apply more stringent standards in determining
 whether to disregard corporate formalities” in breach of contract actions (Defs.’ Mem. at 9.), but
 GEICO does not cite any case suggesting that a different test for alter ego liability is applied in
 breach of contract actions than in tort actions. Not is there any suggestion that there is a heighted
                                                    12
      1:18-cv-01446-MMM-JEH # 22               Page 13 of 17



       Illinois applies a two-part test for alter ego liability: “first, there must be such a unity of

interest and ownership that the separate personalities of the corporation and the individual no

longer exist; and, second, circumstances must be such that an adherence to the fiction of separate

corporate existence would sanction fraud or promote injustice.” Trustees of Chicago Painters v.

Destiny Decorators, Inc., 2009 WL 3188687 at *10 (N.D. Ill. Sept. 30, 2009) (quoting Hystro

Prods., Inc. v. MNP Corp., 18 F.3d 1384, 1388-89 (7th Cir. 1994)). The first prong, unity of

interest and ownership, is measured by “evidence of misrepresentation; commingling of funds,

assets, or identities; undercapitalization; failure to operate at arm’s length; and failure to comply

with corporate formalities.” Int. Fin. Services Corp. v. Didde Corp., 2002 WL 598512, at *3

(N.D. Ill. 2002) (emphasis in original) (denying motion for summary judgment on alter ego

liability where defendants commingled their identities through the use of a common “brand

name.”).

       Here, Plaintiff has alleged facts showing unity of ownership, unity of interest,

commingling of identities, and failure to operate at arm’s lengths. First, as to common

ownership, GEICO Casualty is a wholly owned subsidiary of GEICO Corporation. (Am. Compl.

¶¶ 12, 26.) Second, GEICO Casualty is located at the same address as GEICO Corporation. (Id.

¶ 14), a fact which is indicative, if not dispositive, of an alter ego relationship. See Fuller v.

Midland Credit Mgmt. Inc., 2014 WL 883757, at *8 (N.D. Ill. Mar. 6, 2014) (citing allegation

that parent was located at same address as subsidiary as one reason for denying motion to


pleading standard for alter ego liability in breach of contract actions. Moreover, in the case
relied upon by GEICO, the court explained its reference to more stringent standards by the fact
that plaintiffs in contractual actions could have negotiated terms that would have bound the
alleged alter egos. Northbound Grp., Inc. v. Norvax, Inc., 795 F.3d 647, 652 (7th Cir. 2015).
Here, nothing in the four-corners of the Amended Complaint suggests that Plaintiff Sigler would
have been able to negotiate changes to the terms of GEICO’s form insurance policy.


                                                  13
      1:18-cv-01446-MMM-JEH # 22             Page 14 of 17



dismiss alter ego liability claim). Third, as to failure to operate at arm’s length, GEICO

Corporation controls and directs GEICO Casualty’s entire business, providing the policies,

implementing the underwriting, setting the premium rates, and determining the claims handling

processes (Am. Compl. ¶ 15). See Fuller, 2014 WL 883757, at *8 (denying motion to dismiss

alter ego liability claim where parent devised policies and practices of subsidiary). Fourth, unity

of interest is evidenced by the fact that GEICO Corporation performs the work of soliciting

automobile insurance customers, and then provides policies through GEICO Casualty (Am.

Compl. ¶¶ 21-24). See United States v. All Meat & Poultry Prod. Stored at Lagrou Cold

Storage, 470 F. Supp. 2d 823, 828 (N.D. Ill. 2007) (denying motion to dismiss alter ego liability

claim where shareholders managed the corporate defendants and operated them as mere

instrumentalities of their own enterprise). Fifth, GEICO Corporation commingles its identity

with that of GEICO Casualty by using the “GEICO” acronym, alone, to refer to both itself and

all of its subsidiaries, including GEICO Casualty, without distinction. (Am. Compl. ¶ 20). See

All Meat¸ 470 F. Supp. 2d at 828 (denying motion to dismiss alter ego liability claim where

defendants held themselves out as an integrated entity and operated as such). Plaintiff has thus

plausibly alleged a unity of interest and ownership between GEICO Corporation and GEICO

Casualty.6




6
  At this stage, prior to any discovery, Plaintiff cannot allege facts relating to commingling of
funds or assets, undercapitalization, or failure to comply with corporate formalities, which
require access to Defendants’ business records. See Vertex Ref., NV, LLC v. Nat'l Union Fire
Ins., Co. of Pittsburgh, PA, 2017 WL 977000, at *4 (N.D. Ill. Mar. 14, 2017) (“Rule 8(a) does
not require that Vertex allege more details concerning the manner of National Union’s control;
such a burden would require Vertex to have access to National Union’s and Assurance’s business
records before discovery.”). Moreover, none of the cases GEICO cites suggests that these are
necessary elements of an alter ego relationship or that they must be pleaded to overcome a
motion to dismiss.

                                                14
      1:18-cv-01446-MMM-JEH # 22              Page 15 of 17



       The second prong of Illinois’ two-part test is “satisfied with evidence of fraud or

injustice.” Trustees of the Chicago Painters v. Destiny Decorators, Inc., 2009 WL 3188687, at

*10 (N.D. Ill 2010). “Illinois law requires only that in order to satisfy the second prong there be

‘some element of unfairness, something akin to fraud or deception or the existence of a

compelling public interest.’” Chicago Dist. Council of Carpenters Pension Fund v. Ceiling Wall

Sys., Inc., 915 F. Supp. 939, 942 (N.D. Ill. 1996) (quoting Pederson v. Paragon Pool Enter., 574

N.E.2d 169 (1st Dist. 1991)). 7

       Here, GEICO Corporation held itself out to Plaintiff (and the other Class members) as

offering insurance, induced Plaintiff to enter into the Policy, and devised the scheme not to pay

Plaintiff the full replacement cost of his vehicle. (Am. Compl. ¶¶ 20-21, 27.) GEICO

Corporation, which drafted the language promising to pay Plaintiff replacement value (Id. ¶¶ 15-

16), knew that Plaintiff would be denied his contractually-promised benefits, and profited from

the refusal to pay these benefits. See United States ex rel. Roger B. Schagrin, v. LDR Indus.,

2019 WL1254923, at *2 (N.D. Ill. 2019) (denying motion to dismiss alter ego liability claim

where company owners knew about company’s misconduct and profited from misconduct). As

the Amended Complaint alleges, “it would promote injustice by allowing GEICO Corp. to profit

from its scheme, which directs and which it facilitates through [GEICO Casualty] of not paying

the total amount of the Actual Cash Value promised by its contracts.” (Am. Compl. ¶ 27.)

       Plaintiff’s inclusion of GEICO Corporation as a defendant in this case is not

“convoluted,” as Defendants contend. (Defs.’ Mem. at 11.) It is simply the result of GEICO




7
  Despite GEICO’s suggestion (Defs.’ Mem. at 10), a showing of fraud or injustice does not
require a showing that the subsidiary could not satisfy a judgment.

                                                15
         1:18-cv-01446-MMM-JEH # 22              Page 16 of 17



Corporation inducing Plaintiff Sigler into the policy and controlling the scheme that caused him

to suffer damages.

                                             CONCLUSION

          For the reasons stated above, Plaintiff Sigler respectfully requests that the Court deny

GEICO’s Motion to Dismiss.8

Dated: March 26, 2019                                     Respectfully submitted,

                                                          By Joel E. Brown ____
                                                          Joel E. Brown
                                                          416 Main Street, Suite 1300
                                                          Peoria, Illinois 61602
                                                          Telephone: 309-673-4357
                                                          jb@joelebrown.com

                                                          Adam J. Levitt
                                                          Daniel E. Ferri
                                                          DICELLO LEVITT GUTZLER LLC
                                                          Ten North Dearborn Street, Eleventh Floor
                                                          Chicago, Illinois 60602
                                                          Telephone: 312-214-7900
                                                          alevitt@dicellolevitt.com
                                                          dferri@dicellolevitt.com

                                                          Edmund A. Normand*
                                                          Jacob Phillips*
                                                          NORMAND LAW, PLLC
                                                          62 West Colonial Street, Suite 209
                                                          Orlando, Florida 32814
                                                          Telephone: 407-603-6031
                                                          ed@ednormand.com
                                                          jacob@ednormand.com

                                                          Counsel for Plaintiff
                                                          and the Proposed Class

* admitted pro hac vice




8
    Plaintiff Sigler consents to the dismissal, without prejudice, of his request for injunctive relief.

                                                    16
      1:18-cv-01446-MMM-JEH # 22             Page 17 of 17



                                  CERTIFICATE OF SERVICE
        I hereby certify that on March 26, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the following:
Mr. John P. Heil and Mr. Seth A. TeBeest, P.O. Box 6199, 300 Hamilton Boulevard, Peoria, IL
61601, and all other attorneys of record who have appeared herein.


                                              /s/ Joel E. Brown
                                              Attorney at Law
                                              416 Main Street, Suite 1300
                                              Peoria, IL 61602
                                              Phone: 309-673-4357
                                              Fax: 309-673-6119
                                              Email: jb@joelebrown.com




                                                17
